Citation Nr: 0612368	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In June 2003, March 2005, and December 2005, 
the Boar remanded this claim for additional development.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2002.  He was also afforded video conference 
hearings before Acting Veterans Law judges in January 2003 
and May 2005, and before the undersigned sitting at the RO in 
January 2006.


FINDINGS OF FACT

1.  A shortened penis with any additional dysfunction that 
developed subsequent to the October 1993 surgery to correct 
Peyronie's disease, was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
and was not the result of an event not reasonably 
foreseeable.

2.  The veteran was properly informed by the surgical team 
performing the procedure of the nature of the proposed 
procedure; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing was done.  The veteran signed his consent to the 
procedure on a VA-authorized consent form, which was 
witnessed.   There is no evidence that the veteran was not 
properly informed of the procedure or did not give informed 
consent.

  
CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a shortened penis with dysfunction as a 
result of treatment received at a VA medical facility in 
October 1993 are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 17.32 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between treatment and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the June 2001 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Following 
the notice provided in June 2001, the claim was readjudicated 
in the September 2004 supplemental statement of the case. 
 The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for compensation pursuant to 38 U.S.C.A. § 1151, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, however, the June 
2001 statement of the case provided to the appellant complied 
with the requirements of that statute.  Thereafter, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, to include the opportunity 
to present pertinent evidence, and only then was his claim 
readjudicated.  Thus any error in the timing was harmless, 
the appellant was not prejudiced, and the Board may proceed 
to decide this appeal.  Simply put, there is no evidence any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The pertinent VA medical record 
and examination reports are available, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.   

Finally, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial for the Board to proceed to 
finally decide this appeal.  



Background

The veteran has had several hearings including a May 2002 
personal hearing at the RO, Video conference hearings in 
January 2003 and May 2005 before the Board, and a Travel 
Board hearing in January 2006.  In essence the veteran 
testified that he was seeking 38 U.S.C.A. § 1151 compensation 
for a shortened penis and dysfunction as a result of the 
surgical procedure he underwent in October 1993. 

Specifically, the appellant alleges that he was not fully 
informed of the potential side effects from the course of 
treatment undertaken by VA surgeons, and that he had agreed 
to a different surgical procedure than the one actually 
performed.  He further argues that the surgical team, on 
their own, determined the veteran's penis had adequate length 
to perform a Nesbitt plication.  The veteran states that 
there was another option involving a skin graft procedure, 
but the surgical team felt this "rather large and lengthy 
procedure would not be needed as a Nesbitt placation ..... 
would allow excellent straightening of his curvature."  The 
veteran's representative alleged, in essence, the issue of 
informed consent had to be addressed first.  He argued that 
there was a significant deviation from the informed consent 
discussion the veteran had originally agreed to, and a new 
consent was needed to be obtained before proceeding.  The 
representative made the further argument that irrespective of 
the results of the procedure, the veteran was never properly 
informed of the Nesbitt plication and he never agreed to this 
procedure. 

The veteran testified that he had difficulty having 
intercourse in the missionary position because his penis was 
bent.  He went to the VA hospital and asked if his penis 
could be straightened.  He was told that this could be done 
by a skin graft.  He signed the consent form and had a 
procedure.  When he woke up after surgery, the doctor 
informed him that they performed a different procedure 
because they believed that the penis would heal easier and 
better this way.  The veteran testified that he did not 
understand as he was still in a stupor from the surgery.  He 
argues that he did not notice until later that his penis was 
now shorter due to the Nesbitt plication, and that he could 
not maintain his erection.  He had no problem getting an 
erection but his penis did not stay erect as the blood flowed 
back out of it.  

He thought something had not been done right.  The veteran 
noted that the operative report stated that after noticing 
his penis size "we decided to do a Nesbitt operation."  He 
testified that it was not "we" because he was not involved 
in that decision.  He alleged that he did not sign for a 
Nesbitt operation, he signed for a skin graft, which was not 
done.  He testified that he was not informed of the possible 
consequence of a shorter penis, and he would not have 
consented to any procedure which would have resulted in a 
shorter penis.  The only thing he had been informed of prior 
to consenting to surgery was a 50 percent chance of losing 
feeling in the penis.

The representative argued that during surgery, the surgeons 
decided that the patient had adequate length of penis to 
allow a Nesbitt plication.  He argued that the veteran should 
have been asked for permission prior to proceeding.  He 
further argued that no matter whether the operation was 
entirely successful or not was immaterial to the fact the 
veteran did not consent to the Nesbitt plication. 

A review of the record reveals that on October 19, 1993, the 
veteran underwent a procedure to correct Peyronie's disease 
at the Houston VA Medical Center (VAMC) to correct a history 
of ventral curvature of the penis.  The operative report 
notes that the surgical team spoke at length with the veteran 
regarding treatment options.  The veteran insisted that the 
curvature of the penis significantly bothered him and 
precluded intercourse.  The veteran felt that a straight 
penis would alleviate his frustration and embarrassment.  He 
desired to proceed with the straightening of the curvature of 
the penis but did not wish to proceed with a penile 
prosthesis.  It was explained to him that his penis might be 
numb following this procedure and that his erections "will 
not" (sic) be significantly firm for intercourse.  The 
veteran was recorded as understanding this but he desired 
that VA proceed with the surgery.  

During surgery a circumcising incision was made through the 
veteran's existing circumcision scar.  The penile skin was 
sleeved back to the level of the scrotal junction.  At this 
time the plaque causing the Peyronie's disease was easily 
identified.  At this point, "it was felt by (the surgical) 
staff ... that the patient had adequate length of penis to 
allow ... a Nesbitt plication procedure."  The surgical team 
concluded that the Nesbitt placation was the preferred option 
as it would allow excellent straightening of the penis.  The 
procedure was judged to have been successful with the patient 
doing extremely well and no complications encountered. 

Subsequent VA treatment records show that the veteran 
continued to report problems with increasing difficulty 
attaining erections.  More than five years after the 
procedure, in March, April, and December 1999 VA clinical 
reports, it was noted that the veteran was upset and adamant 
that he had been wronged.  He stated to the examiner in 
December 1999 that, "when I recovered from surgery they did 
a different operation this nesbitt thing and they took half 
my penis."  He was offered a vacuum device with constricting 
bands which he declined.  The veteran was recorded as not 
desiring a prosthesis.

At a VA examination in June 2002 it was noted that the 
veteran had a history of Peyronie's disease with the 
inability to achieve a normal erection sufficient for 
intercourse.  He was evaluated by VA and underwent a Nesbitt 
plication to correct the penile curvature.  He was now able 
to have an erection but was unable to maintain it.  He was 
seen by an outside urologist who informed him he had a venous 
leak.  A venography was scheduled for the veteran at Baylor 
but he failed to report for the venography.  He reported 
current erectile dysfunction due to surgery.  The examiner 
noted that although erectile dysfunction was a complication 
of penile surgery due to possible nerve/vascular damage, it 
was unclear whether this was the etiology of the veteran's 
erectile dysfunction, as he had erectile dysfunction prior to 
surgery and had other risk factors, including vascular 
disease, a history of brain surgery, and exploratory 
abdominal surgery which could also have contributed to 
erectile dysfunction.  Furthermore erectile dysfunction was 
not uncommon in patients in the veteran's age group even 
without other risk factors.  Without further studies and 
without the veteran's old medical records it was not possible 
to clearly determine the etiology of his erectile 
dysfunction.

At a May 2004 VA examination the veteran reported that since 
undergoing the Nesbitt plication in 1993, his penis was 
shortened by several inches and he has been unable to 
maintain an erection.  On examination the veteran was found 
to have a normal looking circumcisized phallus.  He further 
noted that Nesbitt's plica is known to decrease phallus 
length.  The veteran claimed that he was told that he was 
getting a skin graft to preserve the length.  The examiner 
noted that even a skin graft could shorten the length of the 
penis, and any penile surgery could cause erectile 
dysfunction if the neurovascular bundle on the dorsal surface 
was entered.  He noted that," it is unclear at this time if 
the patient was aware of these risks before he went into the 
surgery since there is no consent form in the documentation 
that he brought with him."  

At an August 2004 VA examination, another examiner noted the 
veteran did not have complaints relative to getting an 
erection.  His complaint was that the erections did not last 
long enough for him to satisfactorily complete sexual 
intercourse.  He was evaluated in 1993 for curvature of the 
penis, known as Peyronie's disease.  The veteran was noted to 
allege that he was "encouraged to undergo a surgical 
procedure" including the excision of the fibrotic lesion in 
his penis and replacement with a skin graft.  The veteran 
alleged that he did not have the procedure to which he 
formally consented.  He stated that during the operation the 
Nesbitt plication was utilized instead.  He stated that his 
disability was caused by this change of operation which he 
did not consent to.  

The examiner opined that, "It is noteworthy that the patient 
is currently 62- years of age.  He was age 51 when the 
procedure was performed in October 1993.  The patient 
demonstrated to me an operative report signed by (a VA 
urologist).  The operative report states that the patient did 
undergo a dorsal Nesbitt plication.  The patient was not able 
to show me any medical record but detailed an operative 
consent for the operative procedure.  Thus I have no 
documentation as to exactly which operation was detailed in 
the consent form."  

The examiner noted the veteran's genitalia reflected a normal 
adult development.  The penis was circumcised, urethral 
meatus was adequate.  No induration was palpable within the 
penile shaft, and both testes were intrascrotal and of normal 
size, shape, and consistency.  

In a September 2004 addendum to the August 2004 examination, 
the examiner noted after reviewing the medical records that 
the operational procedure detailed on the consent form was 
for the "excision of Peyronie plaque and placement of a 
penile prosthesis and indicated procedures."  The consent 
form was signed by the veteran on October 18, 1993.  The 
preoperative discussion was detailed in the medical record by 
the attending urological staff and the surgical risks were 
detailed to the veteran.  These included post operative 
impotence.  The operation was performed correctly and the 
convalescence was uneventful.  The examiner opined that the 
operational procedure did not cause any "additional 
difficulty" of the penis.  Further, the examiner noted that 
he believed that the shortening of the duration of erection 
claimed was a common problem with men aged 50 and older.  
Such risks were detailed to the veteran in the preoperative 
discussion.  The examiner opined that, "I find no evidence 
of negligence on the part of the urological staff performing 
the procedure on (the veteran)."

In November 2004, Dr. Ann Gordon wrote that if VA never 
discussed the procedure with the veteran then VA failed to 
provide a proper standard of care in performing a surgery to 
which no consent was provided.  There is no indication, 
however, that Dr. Gordon reviewed the entire claims file.

Analysis

The veteran contends that he should be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of a shortened penis with dysfunction, the 
results of an October 1993 procedure conducted at the VA 
Medical Center (VAMC) in Houston, Texas.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  The question of whether 
VA provided negligent treatment of the veteran requires 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various lay 
statements in support of his claim. The record, however, does 
not reflect that the appellant possesses a recognized degree 
of medical knowledge, and hence, his own opinions on medical 
diagnoses or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Simply stated, the 
veteran does not have the medical expertise to diagnosis the 
etiology of a disability.

In determining whether a veteran has an additional 
disability, VA compares his condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment. 38 C.F.R. § 
3.361(b)(2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1)(2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent. 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32. Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1) (2005).  

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof. In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care. 

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment. The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done. The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion. The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox. 
The patient or surrogate may withhold or revoke his or her 
consent at any time. 

The informed consent process must be appropriately documented 
in the medical record.  The patient's or surrogate's 
signature on a VA-authorized consent form must be witnessed. 
The witness' signature only attests to the fact that he or 
she saw the patient or surrogate and the practitioner sign 
the form.  The signed form must be filed in the patient's 
medical record. A properly executed OF 522 or other VA-
authorized consent form is valid for a period of 30 calendar 
days.  If, however, the treatment plan involves multiple 
treatments or procedures, it will not be necessary to repeat 
the informed consent discussion and documentation so long as 
the course of treatment proceeds as planned, even if 
treatment extends beyond the 30-day period. If there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded. 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2005).

Regarding the right to informed consent, the Board finds that 
the veteran was properly informed of the surgical procedure 
he was to undergo and the expected results.  The VAMC medical 
records reveal the veteran reported in May 1993 with a two 
year history of Peyronie's disease.  His penis was crooked, 
and while he was able to get an erection and accomplish 
penetration, it was awkward.  He was unable to maintain an 
erection and had difficulty climaxing.    

An October 15, 1993 notation noted the veteran had been on a 
trial of vitamin E for Peyronie's disease but received no 
benefit.  He was admitted for an excision of penile plaque.  

A medical entry dated October 18, 1993 noted the veteran was 
scheduled for a phalloplasty using a dermal graft or a 
possible Nesbitt's plication.  It is noted that the 
procedure, and its risks and benefits were discussed with the 
veteran in detail.  He is noted to have understood and he 
agreed to the procedure.  It was again noted on October 19, 
1993, before surgery that he "apparently understands and 
accepts the proposed procedure."  

Significantly, on October 18, 1993, the veteran signed a 
request for the "Administration of anesthesia and for 
performance of operations and other procedures."  He 
consented to the "removal of plaque and the insertion of a 
prosthesis."  He also consented to "such additional 
operations and procedures as are found to be necessary or 
desirable in the judgment of the professional staff."  
(Emphasis added).  There is no indication that he restricted 
the professional staff in anyway by limiting how the plaque 
was to be removed in light of his consent authorizing the 
staff to use their judgment. 

The competent medical evidence of record does support the 
contention that he has additional disability, i.e., a 
shortened penis, as a result of the Nesbitt plication 
procedure in October 1993.  However, although the veteran has 
additional disability, there is no competent medical evidence 
of record suggesting that the veteran's additional 
disability, including penile shortening, was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, nor is 
there competent evidence of record showing that that the 
shortening of his penis was an event not reasonably 
foreseeable. To the contrary, the VA examiner in September 
2004 specifically opined that the procedure was correctly 
performed and convalescence was uneventful.  The procedure 
did not cause additional difficulty of the penis, including a 
shortened duration of erection.  This was not the product of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar incidence of fault on the part of VA.  
Rather, shorter erections were found to be a common problem 
in men 50 years of age or older.  The VA examiner also 
indicated that he found no evidence of negligence on the part 
of the urological staff performing the procedure.

The September 2004 VA examiner also noted that the consent 
form was properly detailed and signed by the veteran.  The 
preoperative discussion were detailed and provided by the 
attending urological staff, and the surgical risks were 
detailed tho the veteran.  The VA examiner concluded that the 
end result was a normal result of a surgical procedure of 
this kind.  The Board gives this uncontradicted VA opinion 
significant weight because the examiner reviewed the 
veteran's medical records in detail and provided his opinion 
after a full review of the medical question at issue and the 
medical facts pertaining to the veteran.

Since what is at issue is the type of surgical care rendered 
to the veteran in October 1993, an opinion rendered by a 
urologist is found to be appropriate and sufficient. 
Moreover, since the veteran's problems with erectile 
dysfunction were noted prior to the October 1993 surgery as 
early as May 1993 and while erectile dysfunction was noted 
after the October 1993 surgery, there is no competent 
evidence showing increased erectile dysfunction due to VA 
care.  In addition the type of erectile dysfunction now 
described in noted by the urologist to be common in men of 
the veteran's age.
 
The Board has considered the veteran's statements and 
testimony regarding his ongoing and significant problems with 
erectile dysfunction, as well as his statements that he did 
not agree to the Nesbitt's plication procedure. However, the 
consent form does not specify any particular surgical 
procedure.  Rather, it reflects the appellant's informed 
consent to the excision of Peyronie's plaque, and the 
surgical discussion on October 18, 1993 notes the procedure 
was a phalloplasty using dermal graft, or a possible 
Nesbitt's plication.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent evidence is against finding 
that the proximate cause of any additional disability was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or 
that the proximate cause of the additional disability was an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358. The criteria for compensation under 38 
U.S.C.A. § 1151 are not met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In reaching this decision the Board considered the November 
2004 statement from Dr. Gordon, however, there is no evidence 
that she reviewed all of the evidence of record.  Hence, her 
opinion is of de minimus probative value.


ORDER

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151, is denied.



_______________________                 
______________________
         D. J. DRUCKER                                      
A. M. SHAWKEY
  Acting Veterans Law Judge                      Acting 
Veteran's Law Judge
Board of Veterans' Appeals                     Board of 
Veterans' Appeals




____________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


